DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Hayakawa (US 2008/0172230) teaches the user has uttered "SU (syllable S1)" and "KI (syllable S2)" as the first divided keyword, and "YA (syllable S3)" and "KI (syllable S4)" as the second divided keyword. In this case, both the syllables S2 and S4 exhibit high similarities with respect to the speaker syllable models of the indexes I2 and I4. However, the similarity between the syllable S2 and the speaker syllable model of the index I2, the similarity between the syllable S4 and the speaker syllable model of the index I2, the similarity between the syllable S2 and the speaker syllable model of the index I4, and the similarity between the syllable S4 and the speaker syllable model of the index I4 have no substantial difference. Therefore, there is a possibility that an index having the highest similarity to the syllable S2 may be matched with an index having the highest similarity to the syllable S4. For example, in the case where both the syllables S2 and S4 are determined to be most similar to the index I2, it is determined that the syllable of the index I4 has not been uttered, whereby authentication is rejected.
Jiang et al. (US 2015/0120301) teaches for a candidate text "make a telephone call to Zhang San," a corresponding phoneme string is "d," "a," "d," "ian," "h," "ua," "g," "ei," "zh," "ang," "s," and "an." Calculation is performed on each voice feature corresponding to voice input of a user and a phoneme model corresponding to each phoneme to obtain a distance value, where the value is a 
The difference between the prior art and the claimed invention is that Hayakawa nor Jiang teach obtaining N syllable distances based on the N original syllables and the N recognized syllables, wherein the N syllable distances are in a one-to-one correspondence with N syllable pairs, wherein the N syllable pairs comprise the N original syllables and the N recognized syllables, and wherein each of the N syllable distances indicates a similarity between an original syllable of the N original syllables and a recognized syllable of the N recognized syllables in a corresponding syllable pair of the N syllable pairs; and training the filtering model based on the N syllable distances.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Hayakawa and Jiang to include obtaining N syllable distances based on the N original syllables and the N recognized syllables, wherein the N syllable distances are in a one-to-one correspondence with N syllable pairs, wherein the N syllable pairs comprise the N original syllables and the N recognized syllables, and wherein each of the N syllable distances indicates a similarity between an original syllable of the N original syllables and a recognized syllable of the N recognized syllables in a corresponding syllable pair of the N syllable pairs; and training the filtering model based on the N syllable distances. Therefore, the claimed invention is deemed novel. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaw et al. (US 2002/0013707) teaches a system and method for developing word-pronunciation pairs for use in a pronunciation dictionary. The invention provides a tool, which builds upon a window environment to provide a user-friendly methodology for defining, manipulating and storing the phonetic representation of word-pronunciation pairs in a pronunciation dictionary. Unlike other phonetic transcription tools, the invention requires no specific linguistic or phonetic knowledge to produce the pronunciation lexicon. It utilizes various techniques to quickly provide the best phonetic representation of a given word along with different means for "fine tuning" this phonetic representation to achieve the desired pronunciation. Immediate feedback to validate word-pronunciation pairs is also provided by incorporating a text-to-speech synthesizer. Applications will quickly become apparent as developments expand in areas where exceptions to the rules of pronunciation are common, such as streets, cities, proper names and other specialized terminology.
Kuo et al. (US 2003/0195743) teaches the method of speech segment selection for concatenative synthesis based on prosody-aligned distance measure comprises the steps of: (A) segmenting speech stored in a speech corpus into at least one speech segment according to a unit type, wherein each speech segment has its prosody information; (B) locating pitch marks for each speech segment; (C) selecting one of the speech segment according to the unit type as a source segment and other speech segments as target segments, and performing a prosody alignment between the source 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL

Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656